In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00128-CR


                           NICHOLAS SHARP, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
      Trial Court No. 2015-406,506, Honorable John J. “Trey” McClendon III, Presiding


                                   December 5, 2017

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Appellant, Nicholas Sharp, appeals the trial court’s judgment by which he was

convicted of aggravated robbery and sentenced to ninety-nine years’ imprisonment. On

appeal, he contends that the imposition of said punishment amounts to cruel and unusual

punishment under the United States and Texas Constitutions. We affirm.

      Background and Discussion

      A Lubbock County jury found appellant guilty of the first-degree felony of

aggravated robbery and, after hearing punishment evidence, recommended a sentence
of ninety-nine years’ imprisonment. Without objection, the trial court imposed punishment

consistent with the jury’s recommendation. Appellant filed a motion for new trial which

urged only the general contention that the “verdict in this cause is contrary to the law and

the evidence.” On appeal, appellant maintains the sentence was disproportionate to the

offense, especially in light of evidence that he has struggled with mental health issues for

most of his life. The disproportionate sentence purportedly ran afoul of constitutional

protections against cruel and unusual punishment.

        Appellant did not raise his current complaint before the trial court when sentence

was pronounced or through a motion for new trial. Thus, it was not preserved.1 See

Curry v. State, 910 S.W.2d 490, 497 (Tex. Crim. App. 1995) (en banc) (concluding that

appellant failed to preserve argument that sentence was cruel and unusual by failing to

object at trial); Jones v. State, No. 07-17-00055-CR, 2017 Tex. App. LEXIS 8438, at *1–

2 (Tex. App.—Amarillo Sept. 5, 2017, no pet.) (per curiam) (mem. op., not designated for

publication) (holding that appellant forfeited her complaint about her sentence being

excessive when she did not raise it with the trial court). Because appellant has forfeited

his complaint, we overrule his sole issue.

        Accordingly, we affirm the trial court’s judgment.


                                                                          Per Curiam

Do not publish.

        1  To be clear, appellant does not contend that the sentence imposed was illegal, an error which we
may notice without objection. See Mizell v. State, 119 S.W.3d 804, 806 n.6 (Tex. Crim. App. 2003). Indeed,
he acknowledges that the sentence imposed was within the statutory range of punishment for a first-degree
felony. See TEX. PENAL CODE ANN. § 12.32(a) (West 2011). As a general rule, “the sentencer’s discretion
to impose any punishment within the prescribed range [is] essentially ‘unfettered.’” Ex parte Chavez, 213
S.W.3d 320, 323 (Tex. Crim. App. 2006). “Subject only to a very limited, ‘exceedingly rare,’ and somewhat
amorphous Eighth Amendment gross-disproportionality review, a punishment that falls within the
legislatively prescribed range, and that is based upon the sentencer’s informed normative judgment, is
unassailable on appeal.” Id. at 323–24.

                                                    2